On Motion for Rehearing.
YOUNG, Justice.
The order for widow’s allowance is prima facie valid and not subject to attack in the manner here undertaken by appellants. Story v. Story, Tex.Civ.App., 154 S.W.2d 881. I concur in the order of affirmance, without prejudice however tO‘ the right of complainants to question the payment of said allowance out of moneys derived from sale of homestead (if such was done) in later ac-countings and reports of appellee concerning her administration of estate. Likewise the claims of Joe Summers to proceeds of sale (house trailer) and Mary M. Butler (proceeds of insurance policy) are controlled by Edwards’ Heirs v. Mounts, 61 Tex. 398; H. D. Lee Mercantile Co. v. Thompson,, Tex.Civ.App., 161 S.W.2d 581, and In re Greathouse’s Estate, Tex.Civ. App., 184 S.W.2d 317; and properly maintainable in the form of action, suggested by these decisions.
*231Motion lor rehearing is overruled.
CRAMER, J., dissents.